Citation Nr: 1210881	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2009, the Veteran withdrew his request for a hearing before a Decision Review Officer at the RO.


FINDING OF FACT

The Veteran sustained cervical spine injury while he was absent without leave in service; his injury was not incurred in the line of duty.


CONCLUSION OF LAW

Residuals of cervical spine injury were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the Veteran was provided VCAA notice in a letter mailed in September 2007, before the initial adjudication of the claim.  This letter specifically informed the Veteran of the requirement of evidence showing that he had an injury in military service and also included notice with respect to the disability and effective date elements of the claim.  Although this letter did not provide specific information concerning the requirement that the service injury was incurred or aggravated in the line of duty, the Statement of the Case informed the Veteran of the law and regulation concerning line of duty determinations and of the evidence currently of record addressing the question.  Although the claim was not readjudicated after the issuance of the Statement of the Case, no evidence pertinent to the line of duty determination was received after the issuance of the Statement of the Case and the Veteran has essentially indicated that he is not aware of any evidence that could be obtained to substantiate that he was not AWOL at the time of the injury in question.  Therefore, the Board has determined that the Veteran was not prejudiced by any error in the timing of the VCAA notice.

The record also reflects that the Veteran's service treatment and personnel records have been obtained and that pertinent post-service medical evidence identified by the Veteran has been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The Board acknowledges that the Veteran has not been afforded a VA examination in response to this claim and that no VA medical opinion has been obtained in response to the claim, but has determined that VA is not obliged to provide an examination or obtain a medical opinion in this case.  In this regard, the Board notes that the medical evidence currently of record adequately establishes that the Veteran sustained a cervical spine injury in service and that he currently has a cervical spine disability related to that injury.  Whether the service injury in question was incurred in the line of duty is a legal question rather than a medical question.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in the line of duty during active service and for claims filed after October 31, 1990, not the result of abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.301, 3.303.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for residuals of a cervical spine injury in service.  Service records show that the Veteran sustained neck injuries from a motor vehicle accident in November 1971.  The investigating officer indicated that the Veteran was listed as absent without leave (AWOL) on the Morning Report dated November 2, 1971.  His status was changed from AWOL to hospitalization on the Morning Report effective 2330 hours on November 4, 1971, when admitted to the Naval Hospital.  At that time, the Veteran stated to the accident investigator that his accident was caused by swerving to avoid hitting a dog and that he was only travelling at about 55 miles per hour.

Report of Investigation dated in March 1972 reflects that the Veteran had not been present for duty and was absent without authority when the motor vehicle accident occurred.  It was determined that his injuries were incurred "Not in Line of Duty."  Due to cervical spine injury, fracture of odontoid process, the Veteran was found not fit for world-wide service and was administratively separated in May 1972.  The report of the service separation examination in May 1972 reflects that the Veteran's neck was encased in a Thomas collar.  An orthopedic consult reflects fibrous nonunion of odontoid process fracture. 

In August 2007, the Veteran filed a claim for service connection for cervical spine disability from injury sustained in the 1971 motor vehicle accident.  In support of his claim, private treatment records showing neck pain and degenerative disc disease of the cervical spine were received along with lay statements regarding the in-service motor vehicle accident and neck injury.  Also, the Veteran reported that, in regard to being reported as AWOL, "well I did not have papers, but was off from work."  He reported that he was enroute to correct this report of AWOL when the accident occurred.  He stated that he had no evidence to support this.

Having carefully reviewed the record, the Board finds that the claim must be denied.  Although the record shows that the Veteran sustained a cervical spine injury as a result of a motor vehicle accident in service, this injury did not occur in the line of duty.  Service connection may only be granted when a disability was incurred in the line of duty.  As discussed above, the Veteran was AWOL when he sustained his cervical spine injury.  The Board has considered the Veteran's report that he was "off work" but notes that he does not dispute that he was listed as AWOL and that he has not sought a change of this designation during the years intervening his accident and now.

The Board has considered the Veteran's report that he was enroute to correct the report of AWOL when the accident occurred.  However, this does not change the fact that he was AWOL when the accident occurred.  Moreover, the Board finds that this report is not credible.  In this regard, the Board notes that the service records document no such report.  Also, there is an incongruity to his story that weighs against his credibility.  While the Veteran stated to the accident investigator that his accident was caused by swerving to avoid hitting a dog when he was travelling at about 55 miles per hour, he suggests to VA that the accident occurred because he was rushing back to base to correct the report of him as AWOL and that his speed may have been a factor in the accident.  Therefore, the Veteran's statements have diminished probative value.

The Board assigns greater probative value to the service records showing that the Veteran was AWOL at the time he sustained the cervical spine injury in a motor vehicle accident and the finding that this was not incurred in the line of duty.

Accordingly, this claim must be denied.


ORDER

Service connection for residuals of cervical spine injury is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


